Crownhart, J.
This is an action for damages to certain seed peas shipped from Columbus over the line of the Chicago, Milwaukee & St. Paul Railway Company, defendant, to Watertown, and by connecting carrier, the defendant Chicago S Northwestern Railway Company, to South *364Beaver Dam. The complaint alleges that the peas weighed 22,400 pounds and were of the value of $2,464; that the peas were for seed, and that they became water-soaked and ruined for seed purposes en route, and that the. same were worth no more than $50 as delivered. For a second cause of action the plaintiff claimed that he paid $118.75 freight charges to the defendant Chicago & Northwestern Railway ¡¡Company and demanded recovery of that amount; and for a third cause of action alleges that he was compelled to store said peas at a charge of $15 per month, and demands judgment for $2,532.75.
It is apparent that the complaint goes on the theory that the plaintiff is entitled to the value of said peas at point of delivery, if carried and delivered in good condition, less their actual value as tendered for delivery. Hence the theory of the plaintiff was, in filing his complaint, that the title to the peas in their damaged condition was in the plaintiff.
The complaint contains no cause of action based on a special contract for salvage of the peas, although there is evidence of such a contract. But there was no request to. amend the complaint to conform to the evidence.
The case' evidently proceeded on that theory, for the jury found that the peas, if delivered in good condition, would have been of the value of eleven cents a pound, but as delivered in their damaged condition they were worth only one cent a pound. The court entered judgment in favor of the plaintiff upon this special verdict for damages, based on the rate of ten cents a pound, to which the plaintiff took no exception. The plaintiff’s exception to the judgment goes only to the failure of the court to include $219 for storage charges, and the freight and demurrage charges. In this decision we accept the plaintiff’s theory of the case as presented by his complaint and his exceptions to the judgment.
Manifestly, if the title to the peas was in the plaintiff, *365then it followed that he accepted the same at South Beaver Dam in their damaged condition, and he cannot recover for freight, demurrage, or warehouse charges.
The defendant Chicago & Northwestern Railway Company moved for judgment on the verdict dismissing the action as to it. The jury found that the failure of the defendant Chicago, Milwaukee & St. Paul Railway Company to furnish a suitable car was the proximate cause of the damage to the peas.
Sec. 1816d, Stats. 1921, provides:
“On proof being made by the owner of the property shipped, that the same has been destroyed or damaged in transit, between the said place of shipment, in this state, and the place' of destination, in this state, the liability of a common carrier shall attach to all the defendants and judgment shall be entered accordingly against them all unless one or. more of the defendants shall prove that it was not, or they were not, liable, in which case judgment shall go only against the remaining defendant or defendants.”
In the case of Stolze v. Ann Arbor R. Co. 148 Wis. 205, 134 N. W. 376, it was held:
“Where several connecting carriers transport goods, and the proof shows they were delivered to- the first carrier in good condition, but damaged when received by the consignee, a presumption obtains that they reached the last carrier in good condition, and it will be held liable unless it can show that the damage did not occur while the goods were in its possession. This presumption the law invokes from the necessity of the situation, for when plaintiff has shown the goods were shipped in good condition he has made proof of all facts usually within his power to prove, and has proven facts from which a legitimate inference springs that the defendant received them in the same condition, and the burden shifts upon it to rebut such inference by proof to the contrary.”
The defendant Chicago & Northwestern Railway Company contends that the finding of the jury that the failure of the defendant Chicago, Milwaukee •& St. Paul Railway *366Company to furnish a proper car was the proximate cause of the damage relieves the last carrier from liability under the statutes and the decisions of this court. We do not so construe the Jaw. The liability of the defendant Chicago, Milwaukee •& St. Paul Railway Company is admitted, but the evidence and the verdict are silent as to where the damage to the peas actually occurred. If such damage occurred on the line of the defendant Chicago & Northwestern Railway Company, through its negligence, it would be guilty of contributing proximately to the loss and would be liable. In the absence of proof to the contrary the presumption prevails, and the defendant Chicago & North-westem Railway Company must be held jointly liable with the Chicago, Milwaukee & St. Paul Railway 'Company.
The defendant Chicago, Milwaukee & St. Paul Railway Company excepts to the proofs of damage. The plaintiff is a dealer in seed peas. His method is to contract a year ahead for the sale of peas, and then in turn to contract with the farmers to raise the peas. ' Such was his method in this case, and such is the general method, although a certain per cent. — from twenty, to twenty-five per cent. — of seed peas have a spot market. There is no general quotation on prices. The quality, type, and kind of peas enter into the question of price. The peas in question had been sold on contract for eleven cents a pound delivered at South Beaver Dam. The contract was introduced in evidence as some proof of market value. There was abundant evidence, aside from the contract, to justify the verdict of the jury. Where there is no open market the price fixed in the contract of sale was some evidence of value. Lehigh v. Standard Tie Co. 149 Mich. 102, 112 N. W. 481.
Considering the market for seed peas and the methods of producing and selling them, the contract of sale of these particular peas was admissible as tending to prove value.
The defendants complain of the method of the court in computing the damage to the peas in rendering judgment. *367The form of the special verdict was that requested by the defendants. The verdict fixed the damages per pound. The number of pounds is admitted in the answers. The court correctly computed in the judgment the amount of damage'from the verdict, based on the admitted quantity of peas. There is no merit in this objection.
The defendants further complain that some of the peas were not damaged and they should have been separated from the damaged peas by the plaintiff. The evidence of the damage to all the peas, considered as seed peas, was ample to take the question to the jury, and the verdict cannot be disturbed on that ground.
By the Court. — The judgment of the circuit court is affirmed.